 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (“Agreement”), dated as of December 4, 2018, is
by and between ICOx INNOVATIONS INC., a Nevada corporation (the “Company”) and
Swapan Kakumanu (the “Indemnitee”).

 

WHEREAS:

 

A. The Indemnitee is a director and/or an officer of the Company;

 

B. Both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

C. The board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and

 

D. In recognition of the need to provide the Indemnitee with substantial
protection against personal liability, in order to procure the Indemnitee’s
continued service as a director and/or officer of the Company and to enhance the
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights (intended to be
enforceable irrespective of, among other things, any amendment to the Company’s
certificate of incorporation or bylaws (collectively, the “Constituent
Documents”), any change in the composition of the Board or any change in control
or business combination transaction relating to the Company), the Company wishes
to provide in this Agreement for the indemnification of, and the advancement of
Expenses (as defined in Section 1(f) below) to, Indemnitee as set forth in this
Agreement and to the extent insurance is maintained for the continued coverage
of Indemnitee under the Company’s directors’ and officers’ liability insurance
policies.

 

NOW, THEREFORE, in consideration of the foregoing and the Indemnitee’s agreement
to continue to provide services to the Company, the parties agree as follows:

 

1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a)“Beneficial Owner” has the meaning given to the term “beneficial owner” in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).     (b)“Change in Control” means the occurrence after the date of this
Agreement of any of the following events:

 

(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the Company’s then
outstanding Voting Securities unless the change in relative Beneficial Ownership
of the Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;

 

 

- 2 -

 

(ii)the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;     (iii)during any period of two consecutive
years, not including any period prior to the execution of this Agreement,
individuals who at the beginning of such period constituted the Board (including
for this purpose any new directors whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved) cease for any reason to constitute at least a majority
of the Board; or     (iv)the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets.

 

(c)“Claim” means:

 

(i)any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or     (ii)any inquiry, hearing or investigation that the
Indemnitee determines might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism.

 

(d)“Court” shall have the meaning ascribed to it in Section 9(e) below.    
(e)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

 

 

- 3 -

 

(f)“Expenses” means any and all expenses, including reasonable attorneys’ and
experts’ fees, court costs, transcript costs, travel expenses, duplicating,
printing and binding costs, telephone charges, and all other costs and expenses
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness or
participate in, any Claim. Expenses also shall include (i) Expenses incurred in
connection with any appeal resulting from any Claim, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and (ii) for purposes
of Section 5 only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.     (g)“Expense Advance” means any payment of Expenses
advanced to Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.
    (h)“Indemnifiable Event” means any event or occurrence, whether occurring
before, on or after the date of this Agreement, related to the fact that
Indemnitee is or was a director, officer, employee or agent of the Company or
any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company,
“Enterprise”) or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).    
(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently performs, nor in
the past two (2) years has performed, services for either: (i) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (ii) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.     (j)“Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other),
ERISA excise taxes, amounts paid or payable in settlement, including any
interest, assessments, any federal, state, local or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement and
all other charges paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness or participate in, any Claim.     (k)“Person” means any
individual, corporation, firm, partnership, joint venture, limited liability
company, estate, trust, business association, organization, governmental entity
or other entity and includes the meaning set forth in Sections 13(d) and 14(d)
of the Exchange Act.

 

 

- 4 -

 

(l)“Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 9(b) below.     (m)“Voting Securities” means any securities of the
Company that vote generally in the election of directors.

 

2.Services to the Company. The Indemnitee agrees to continue to serve as a
director or officer of the Company for so long as the Indemnitee is duly elected
or appointed or until the Indemnitee tenders his resignation or is no longer
serving in such capacity. This Agreement shall not be deemed an employment
agreement between the Company (or any of its subsidiaries or Enterprise) and the
Indemnitee. The Indemnitee specifically acknowledges that his employment with or
service to the Company or any of its subsidiaries or Enterprise, as applicable,
is at will and the Indemnitee may be discharged at any time for any reason, with
or without cause, except as may be otherwise provided in any written employment
agreement between the Indemnitee and the Company (or any of its subsidiaries or
Enterprise), other applicable formal severance policies duly adopted by the
Board or, with respect to service as a director or officer of the Company, by
the Company’s Constituent Documents or Nevada law. This Agreement shall continue
in force after the Indemnitee has ceased to serve as a director or officer of
the Company or, at the request of the Company, of any of its subsidiaries or
Enterprise, as provided in Section 12 hereof.    3.Indemnification. Subject to
Section 9 and Section 10 of this Agreement, the Company shall indemnify the
Indemnitee, to the fullest extent permitted by the laws of the State of Nevada
in effect on the date hereof, or as such laws may from time to time hereafter be
amended to increase the scope of such permitted indemnification, against any and
all Losses if the Indemnitee was or is or becomes a party to or participant in,
or is threatened to be made a party to or participant in, any Claim by reason of
or arising in part out of an Indemnifiable Event, including, without limitation,
Claims brought by or in the right of the Company, Claims brought by third
parties, and Claims in which the Indemnitee is solely a witness.   
4.Advancement of Expenses. The Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by the Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. The Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Without limiting the generality or effect of the foregoing, within 60 days after
any request by the Indemnitee, the Company shall, in accordance with such
request, (a) pay such Expenses on behalf of the Indemnitee, (b) advance to the
Indemnitee funds in an amount sufficient to pay such Expenses, or (c) reimburse
the Indemnitee for such Expenses. In connection with any request for Expense
Advances, the Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
otherwise jeopardize attorney-client privilege. In connection with any request
for Expense Advances, the Indemnitee shall execute and deliver to the Company an
undertaking (which shall be accepted without reference to the Indemnitee’s
ability to repay the Expense Advances) to repay any amounts paid, advanced, or
reimbursed by the Company for such Expenses to the extent that it is ultimately
determined, following the final disposition of such Claim, that the Indemnitee
is not entitled to indemnification hereunder. The Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

 

 

- 5 -

 

5.Indemnification for Expenses in Enforcing Rights. To the fullest extent
allowable under applicable law, the Company shall also indemnify against, and,
if requested by the Indemnitee, shall advance to the Indemnitee subject to and
in accordance with Section 4, any Expenses actually and reasonably paid or
incurred by the Indemnitee in connection with any action or proceeding by the
Indemnitee for (a) indemnification or reimbursement or advance payment of
Expenses by the Company under any provision of this Agreement, or under any
other agreement or provision of the Constituent Documents now or hereafter in
effect relating to Claims relating to Indemnifiable Events, and/or (b) recovery
under any directors’ and officers’ liability insurance policies maintained by
the Company. However, in the event that the Indemnitee is ultimately determined
not to be entitled to such indemnification or insurance recovery, as the case
may be, then all amounts advanced under this Section 5 shall be repaid. The
Indemnitee shall be required to reimburse the Company in the event that a final
judicial determination is made that such action brought by the Indemnitee was
frivolous or not made in good faith.    6.Partial Indemnity. If the Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for a portion of any Losses in respect of a Claim related to an
Indemnifiable Event but not for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.    7.Notification and Defense of Claims.

 

(a)Notification of Claims. The Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which the Indemnitee could seek Expense Advances, including a brief
description (based upon information then available to the Indemnitee) of the
nature of, and the facts underlying, such Claim. The failure by the Indemnitee
to timely notify the Company hereunder shall not relieve the Company from any
liability hereunder unless the Company’s ability to participate in the defense
of such claim was materially and adversely affected by such failure/except that
the Company shall not be liable to indemnify the Indemnitee under this Agreement
with respect to any judicial award in a Claim related to an Indemnifiable Event
if the Company was not given a reasonable and timely opportunity to participate
at its expense in the defense of such action. If at the time of the receipt of
such notice, the Company has directors’ and officers’ liability insurance in
effect under which coverage for Claims related to Indemnifiable Events is
potentially available, the Company shall give prompt written notice to the
applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company shall provide to the Indemnitee a copy of such
notice delivered to the applicable insurers, and copies of all subsequent
correspondence between the Company and such insurers regarding the Claim, in
each case substantially concurrently with the delivery or receipt thereof by the
Company.

 

 

- 6 -

 

(b)Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to the
Indemnitee. After notice from the Company to the Indemnitee of its election to
assume the defense of any such Claim, the Company shall not be liable to the
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by the Indemnitee in connection with the Indemnitee’s defense
of such Claim other than reasonable costs of investigation or as otherwise
provided below. The Indemnitee shall have the right to employ its own legal
counsel in such Claim, but all Expenses related to such counsel incurred after
notice from the Company of its assumption of the defense shall be at the
Indemnitee’s own expense; provided, however, that if (i) the Indemnitee’s
employment of its own legal counsel has been authorized by the Company, (ii) the
Indemnitee has reasonably determined that there may be a conflict of interest
between the Indemnitee and the Company in the defense of such Claim, (iii) after
a Change in Control, the Indemnitee’s employment of its own counsel has been
approved by the Independent Counsel or (iv) the Company shall not in fact have
employed counsel to assume the defense of such Claim, then the Indemnitee shall
be entitled to retain its own separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any such Claim) and all
Expenses related to such separate counsel shall be borne by the Company.

 

8.Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, the Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification following the final disposition of the Claim, provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines the
Indemnitee is entitled to indemnification in accordance with Section 9 below.   
9.Determination of Right to Indemnification.

 

(a)Mandatory Indemnification; Indemnification as a Witness.

 

(i)To the extent that the Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, the Indemnitee shall be indemnified
against all Losses relating to such Claim in accordance with Section 3 to the
fullest extent allowable by law, and no Standard of Conduct Determination (as
defined in Section 9(b)) shall be required.

 

 

- 7 -

 

(ii)To the extent that the Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 9(b)) shall be required.

 

(b)Standard of Conduct. To the extent that the provisions of Section 9(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether the Indemnitee has satisfied
any applicable standard of conduct under Nevada law that is a legally required
condition to indemnification of the Indemnitee hereunder against Losses relating
to such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made as follows:

 

(i)if no Change in Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to the Indemnitee;
and     (ii)if a Change in Control shall have occurred, (A) if the Indemnitee so
requests in writing, by a majority vote of the Disinterested Directors, even if
less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
the Indemnitee.

 

The Company shall indemnify and hold harmless the Indemnitee against and, if
requested by the Indemnitee, shall reimburse the Indemnitee for, or advance to
the Indemnitee, within 60 days of such request, any and all Expenses incurred by
the Indemnitee in cooperating with the person or persons making such Standard of
Conduct Determination.

 

(c)Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination required
under Section 9(b) to be made as promptly as practicable. If the person or
persons designated to make the Standard of Conduct Determination under Section
9(b) shall not have made a determination within 30 days after the later of (A)
receipt by the Company of a written request from the Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then the Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided that such
30-day period may be extended for a reasonable time, not to exceed an additional
30 days, if the person or persons making such determination in good faith
requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of the Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.

 

 

- 8 -

 

(d)Payment of Indemnification. If, in regard to any Losses:

 

(i)the Indemnitee shall be entitled to indemnification pursuant to Section 9(a);
    (ii)no Standard Conduct Determination is legally required as a condition to
indemnification of the Indemnitee hereunder; or     (iii)the Indemnitee has been
determined or deemed pursuant to Section 9(b) or Section 9(c) to have satisfied
the Standard of Conduct Determination,

 

then the Company shall pay to the Indemnitee, within ten days after the later of
(A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

 

(e)Selection of Independent Counsel for Standard of Conduct Determination. If a
Standard of Conduct Determination is to be made by Independent Counsel pursuant
to Section 9(b)(i), the Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to the Indemnitee advising
him of the identity of the Independent Counsel so selected. If a Standard of
Conduct Determination is to be made by Independent Counsel pursuant to Section
9(b)(ii), the Independent Counsel shall be selected by the Indemnitee, and the
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, the Indemnitee or the
Company, as applicable, may, within five days after receiving written notice of
selection from the other, deliver to the other a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not satisfy the criteria
set forth in the definition of “Independent Counsel” in Section 1(i), and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit; and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences, the introductory
clause of this sentence and numbered clause (i) of this sentence shall apply to
such subsequent selection and notice. If applicable, the provisions of clause
(ii) of the immediately preceding sentence shall apply to successive alternative
selections. If no Independent Counsel that is permitted under the foregoing
provisions of this Section 9(e) to make the Standard of Conduct Determination
shall have been selected within 20 days after the Company gives its initial
notice pursuant to the first sentence of this Section 9(e) or the Indemnitee
gives its initial notice pursuant to the second sentence of this Section 9(e),
as the case may be, either the Company or the Indemnitee may petition a court in
Nevada (the “Court”) to resolve any objection which shall have been made by the
Company or the Indemnitee to the other’s selection of Independent Counsel and/or
to appoint as Independent Counsel a person to be selected by the Court or such
other person as the Court shall designate, and the person or firm with respect
to whom all objections are so resolved or the person or firm so appointed will
act as Independent Counsel. In all events, the Company shall pay all of the
reasonable fees and expenses of the Independent Counsel incurred in connection
with the Independent Counsel’s determination pursuant to Section 9(b).

 

 

- 9 -

 

(f)Presumptions and Defenses.

 

(i)Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the person or persons making such determination shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the Company shall have the burden of proof
to overcome that presumption and establish that the Indemnitee is not so
entitled. Any Standard of Conduct Determination that is adverse to the
Indemnitee may be challenged by the Indemnitee in the Court. No determination by
the Company (including by its directors or any Independent Counsel) that the
Indemnitee has not satisfied any applicable standard of conduct may be used as a
defense to any legal proceedings brought by the Indemnitee to secure
indemnification or reimbursement or advance payment of Expenses by the Company
hereunder or create a presumption that the Indemnitee has not met any applicable
standard of conduct.     (ii)Reliance as a Safe Harbor. For purposes of this
Agreement, and without creating any presumption as to a lack of good faith if
the following circumstances do not exist, the Indemnitee shall be deemed to have
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company if the Indemnitee’s actions or
omissions to act are taken in good faith reliance upon the records of the
Company, including its financial statements, or upon information, opinions,
reports or statements furnished to the Indemnitee by the officers or employees
of the Company or any of its subsidiaries in the course of their duties, or by
committees of the Board or by any other Person (including legal counsel,
accountants and financial advisors) as to matters the Indemnitee reasonably
believes are within such other Person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of the Company. In
addition, the knowledge and/or actions, or failures to act, of any director,
officer, agent or employee of the Company shall not be imputed to the Indemnitee
for purposes of determining the right to indemnity hereunder.

 

 

- 10 -

 

(iii)No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that the Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.     (iv)Defense to Indemnification and
Burden of Proof. It shall be a defense to any action brought by the Indemnitee
against the Company to enforce this Agreement (other than an action brought to
enforce a claim for Losses incurred in defending against a Claim related to an
Indemnifiable Event in advance of its final disposition) that it is not
permissible under applicable law for the Company to indemnify the Indemnitee for
the amount claimed. In connection with any such action or any related Standard
of Conduct Determination, the burden of proving such a defense or that the
Indemnitee did not satisfy the applicable standard of conduct shall be on the
Company.     (v)Resolution of Claims. The Company acknowledges that a settlement
or other disposition short of final judgment may be successful on the merits or
otherwise for purposes of Section 9(a)(i) if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. In the event that any
Claim relating to an Indemnifiable Event to which the Indemnitee is a party is
resolved in any manner other than by adverse judgment against the Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with our without payment of money or other consideration) it shall be presumed
that the Indemnitee has been successful on the merits or otherwise for purposes
of Section 9(a)(i). The Company shall have the burden of proof to overcome this
presumption.

 

10.Exclusions from Indemnification. Notwithstanding anything in this Agreement
to the contrary, the Company shall not be obligated to:

 

(a)indemnify or advance funds to the Indemnitee for Expenses or Losses with
respect to proceedings initiated by the Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:

 

(i)proceedings referenced in Section 5 above (unless a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous); or

 

 

- 11 -

 

(ii)where the Company has joined in or the Board has consented to the initiation
of such proceedings;

 

(b)indemnify the Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law;     (c)indemnify the Indemnitee for the disgorgement of profits arising
from the purchase or sale by the Indemnitee of securities of the Company in
violation of Section 16(b) of the Exchange Act, or any similar successor
statute; and     (d)indemnify or advance funds to the Indemnitee for the
Indemnitee’s reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation previously received by the Indemnitee or payment of
any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements under Section 304 of the Sarbanes-Oxley Act of 2002 in connection
with an accounting restatement of the Company or the payment to the Company of
profits arising from the purchase or sale by the Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act).

 

11.Settlement of Claims. The Company shall not be liable to the Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld; provided, however,
that if a Change in Control has occurred, the Company shall be liable for
indemnification of the Indemnitee for amounts paid in settlement if an
Independent Counsel has approved the settlement. The Company shall not settle
any Claim related to an Indemnifiable Event in any manner that would impose any
Losses on the Indemnitee without the Indemnitee’s prior written consent.   
12.Duration. All agreements and obligations of the Company contained herein
shall continue during the period that the Indemnitee is a director or officer of
the Company (or is serving at the request of the Company as a director, officer,
employee, member, trustee or agent of another Enterprise) and shall continue
thereafter (i) so long as the Indemnitee may be subject to any possible Claim
relating to an Indemnifiable Event (including any rights of appeal thereto) and
(ii) throughout the pendency of any proceeding (including any rights of appeal
thereto) commenced by the Indemnitee to enforce or interpret his or her rights
under this Agreement, even if, in either case, he or she may have ceased to
serve in such capacity at the time of any such Claim or proceeding.   
13.Non-Exclusivity. The rights of the Indemnitee hereunder will be in addition
to any other rights the Indemnitee may have under the Constituent Documents, the
general corporate law of the State of Nevada, any other contract or otherwise
(collectively, “Other Indemnity Provisions”); provided, however, that (a) to the
extent that the Indemnitee otherwise would have any greater right to
indemnification under any Other Indemnity Provision, the Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, the Indemnitee will be deemed to have such greater right hereunder. The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber the Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.

 

 

- 12 -

 

14.Liability Insurance. For the duration of the Indemnitee’s service as a
director and/or officer of the Company, and thereafter for so long as the
Indemnitee shall be subject to any pending Claim relating to an Indemnifiable
Event, the Company shall use commercially reasonable efforts (taking into
account the scope and amount of coverage available relative to the cost thereof)
to continue to maintain in effect policies of directors’ and officers’ liability
insurance providing coverage that is at least substantially comparable in scope
and amount to that provided by the Company’s current policies of directors’ and
officers’ liability insurance. In all policies of directors’ and officers’
liability insurance maintained by the Company, the Indemnitee shall be named as
an insured in such a manner as to provide the Indemnitee the same rights and
benefits as are provided to the most favorably insured of the Company’s
directors, if the Indemnitee is a director, or of the Company’s officers, if the
Indemnitee is an officer (and not a director) by such policy. Upon request, the
Company will provide to the Indemnitee copies of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials.    15.No Duplication of Payments. The Company shall
not be liable under this Agreement to make any payment to the Indemnitee in
respect of any Losses to the extent the Indemnitee has otherwise received
payment under any insurance policy, the Constituent Documents, Other Indemnity
Provisions or otherwise of the amounts otherwise indemnifiable by the Company
hereunder.    16.Subrogation. In the event of payment to the Indemnitee under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee. The Indemnitee shall execute
all papers required and shall do everything that may be necessary to secure such
rights, including the execution of such documents necessary to enable the
Company effectively to bring suit to enforce such rights.    17.Amendments. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto. No waiver of any of the
provisions of this Agreement shall be binding unless in the form of a writing
signed by the party against whom enforcement of the waiver is sought, and no
such waiver shall operate as a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.

 

 

- 13 -

 

18.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part of the business and/or assets of the Company, by written
agreement in form and substances satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.    19.Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any portion
thereof) are held by a court of competent jurisdiction to be invalid, illegal,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law. Upon such determination that
any term or other provision is invalid, illegal or unenforceable, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.   
20.Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:

 

(a)if to the Indemnitee, to the address set forth on the signature page hereto.
    (b)if to the Company, to:

 

ICOx Innovations Inc. 4101 Redwood Avenue Building F, Los Angeles CA, 90066  
Attention: James Geiskopf Email: jimmy.geiskopf@icoxinnovations.com

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

 

21.Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws.    22.Headings. The headings of the sections
and paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

 

- 14 -

 

23.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ICOx INNOVATIONS INC.       Per: /s/ James Geiskopf   Name: James Geiskopf  
Title: Director  

 

INDEMNITEE           /s/ Swapan Kakuamnu   Name: Swapan Kakumanu   Address: 193
Simcoe Circle SW     Calgary, Alberta, T3H 4S3  

 

 

 

